DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-12, 29-30, and 32 are cancelled and claims 13-24 are withdrawn. Claims 25-28 and 31 filed 12/30/21 are pending. The arguments filed 12/30/21 with respect to 35 USC 103 are found to be convincing, however, prosecution has been reopened and a new non-final rejection is issued forthwith.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 25-28 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 25-28 and 31 are directed to a method, all of which are statutory classes of invention.    
Nevertheless, independent claims 25 and 31 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or account parallel processing in this case. According to MPEP 2106.04(a)(2), it states: “An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.” As evidenced by [0017] in the Specification, this is simply a method for account processing, which would fall under commercial or legal interactions under certain methods of organizing human activity as it similar to the Credit Acceptance case in that it is processing financial information.
The independent claim 25 recites the following limitations which fall under a commercial or legal interactions: categorizing one or more accounts into different types of accounts, a type of account including a preset percentile range of accounts in a ranking of the one or more accounts according to a number of operations for each account within a period of time, assigning different priorities to the different types of account ordered by relative rank, establishing steps in response to a request for processing a first operation for an account of a respective type of account based on a condition set by the priority associated with the respective type of account and based on a determination of whether the account is locked such 
There is no technology recited in the claim language, and none of the steps are not linked to any technology whatsoever. The claim is merely claiming broad functions without what is executing them, and the establishing step itself is not performed by any technology. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the claim 25 as a whole merely describes the concept of account parallel processing with no technology recited. The claim 25 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server, processing unit, and database to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 26, the claim is directed to limitations which serve to limit by the value of a wait parameter being an expected value. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of account parallel processing.
Regarding dependent claim 27, the claim is directed to limitations which serve to limit by a wait parameter starting nearer the expected value. These claims neither introduce a new 
Regarding dependent claim 28, the claim is directed to limitations which serve to limit by adjusting the wait parameter after an account is locked. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of account parallel processing.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “upon determining that the account is locked, if the condition is met, returning instead of implementing the first operation” is unclear as to what exactly it is returning. It is unclear if this is a timeout function if it is waiting a certain amount of time and bailing out of the operation, or if it is actually returning (outputting) something. Further clarification is required.  
Response to Arguments
Applicant’s arguments, filed 12/30/21, with respect to claims 25-28 and 31, with respect to the 35 USC 103 rejection has been fully considered and are found to be persuasive, therefore the 35 USC 103 rejection has been removed. 
With respect to 35 USC 101, the applicant’s arguments with respect to the claims not being a mental process is found to be convincing, however the claims are directed to certain methods of organizing human activity, specifically commercial or legal interactions. According to MPEP 2106.04(a)(2), it states: “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Account processing is a form of marketing or sales activities or behaviors, therefore it would fall under commercial or legal interactions under certain methods of organizing human activity.
The applicant argues that locking a computing resource by performing parallel processing functions differently than, and contrary to, conventional locking of a computing resource by a computer performing parallel processing. However, nowhere in the claim 
The applicant argues that these claim features are directed to computer functionality, an aspect of modern programming that results from multiple computations happening at the same time where locks are used in parallel computing to prevent multiple running processes from accessing a shared resource at the same time or out of order. Again, the claim language does not mention any type or programming or multiple processes running simultaneously from a shared resource.
The applicant then argues that the recitations of claims 25 and 31 improve computer functionality by overcoming a shortcoming of conventional locking of a computing resource by a computer performing parallel processing. According to MPEP 2106.05(a), it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 
In this particular case, claims 25-28 did not recite any computer technology and the steps could be performed by people manually. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  In claim 31, the claims recite generic computer components, i.e., a server, database, and processing unit that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of account parallel processing.  The claims of the instant application describe an improvement to a business process i.e., account parallel processing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The claims recite a database, processing unit, and server, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of account parallel processing. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takkar (Scheduling real-time transactions in parallel database systems, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687